Abraham Smile was placed on trial under an indictment charging murder in the first degree in the killing of one Lucy Smile, otherwise known as Lucy McDyer, on the 21st day of June, 1912, after defendant had filed a motion to quash and a demurrer to the indictment, both of which were overruled, and had entered a plea of “not guilty” to the indictment against him as Abraham Smile, and after the jury had been impaneled and sworn and all of the evidence heard, at the request of the defendant the suggestion was made that the real name of the defendant was Abraham “Smiley,” and at his request the clerk was directed to make the change accordingly in the proceedings. De*403fendant was found not guilty of murder in the first degree, but was found guilty of murder in the second degree. No motion was filed for a new trial, but within three days after the return of the verdict the defendant filed his motion in arrest of judgment and for the discharge of the defendant. Proceedings in error are predicated upon the overruling of this motion.
Two errors are relied upon by plaintiff in error:
First. A failure of proof as to the name of the deceased.
Second. The verdict does not find defendant guilty of any offense under the laws of Ohio but amounts to a verdict of not guilty.
It is claimed that each of these errors entitled the defendant to his discharge.
1. Considerable argument is made by counsel for plaintiff in error based upon the question of the name of the plaintiff in error, claiming that the name “Smile” was essentially different from the name “Smiley.” If, as is the case with the names of most foreigners, the name written “S-m-i-l-e” were pronounced in two syllables, having a syllable for each vowel, it would receive the same sound as if written “S-m-i-l-e-y.” The evidence shows without question the identity of the woman who was killed, and there is no question that her first name was Lucy. She was known as the wife of the defendant and had lived with him as such, which would be sufficient proof that her proper name might be Lucy Smile; and the testimony shows that she was also known as “Lucy McDyer.” The case.therefore does not come with*404in the case relied upon by the plaintiff in error of Goodlove v. State, 82 Ohio St., 365. In that case it should also be noted that a motion for new trial had been interposed. Such a motion is necessary in order to review the question of evidence. Everett, Weddell & Co. v. Summer, 32 Ohio St., 562.
The only questions that can be raised on motion for arrest of judgment are those set forth under Section 13748, General Code. Myers v. State, 4 C. C., 570; Carper v. State, 27 Ohio St., 572.
2. The form of the verdict which was criticized is as follows: “We, the jury, on issue joined find defendant Abraham Smile, right name Abraham Smiley, is not guilty of murder in the 1st degree as he stands charged in the indictment', and guilty of murder in the 2nd degree.”
Objection is made by counsel to the use of numerals in describing the degrees of the crime-of murder. If the form of this verdict was drawn by the clerk, as was stated in argument, it certainly is to be reprobated, as the words “first” and “second” should have been written out in full in any form so prepared; and we observe that the transcript of the record shows an indiscriminate use by the clerk, in making up such record, of numerals and words which is not to be commended. In view, however, of the provisions of Section 13581, General Code, that “an indictment shall not be invalid” because “dates and numbers are represented by figures,” we think that the use of figures in the verdict as in this case can not be prejudicial to the defendant, as there is no uncertainty as to *405what these figures mean, the Arabic figures in combination with the letters being as clear in their meaning as the words would be if fully written out in letters alone.
Mr. Charles O. Rose, for plaintiff in error.
Mr. Thomas L. Pogue and Mr. Walter M. Locke, for defendant in error.
Judgment below will therefore be affirmed.

Judgment affirmed.